[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                            JULY 30, 2007
                            No. 06-14075                  THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                D. C. Docket No. 05-00580-CR-SLB-PWG

UNITED STATES OF AMERICA,


                                               Plaintiff-Appellee,

                                 versus

LUSHON ANTOINE WILLIAMS,
a.k.a. Dontae Hatchell,

                                               Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (July 30, 2007)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant Lushon Antoine Williams, who was convicted for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), appeals the

district court’s denial of his motion to suppress the marijuana seized from his

tractor trailer after a search by a police dog during a traffic stop. Williams

concedes that the police officer who detained him on the highway had probable

cause to stop him initially for a traffic violation. Williams argues, however, that

the police officer lacked reasonable suspicion to detain him for further questioning

beyond that related to the traffic violation and that the detention matured into an

unlawful custodial arrest.

      The police officer testified at the hearing on Williams’s motion that through

a series of questions he noted, among other things, that Williams did not behave as

truckers normally do when pulled over, did not have valid registration papers for

his tractor trailer, had a 24-hour or more layover in an area known as a drug

corridor, and behaved oddly when answering whether he was transporting illegal

people or substances. Based on these factors, the police officer became suspicious

that Williams may not have had authority to drive the tractor trailer or may be

transporting something illegal, such that he summoned a police dog. After the

police dog alerted near the cab of the tractor trailer, the police officer found

approximately 200 pounds of marijuana in the sleeper berth of the cab. The



                                            2
testimony at this hearing also revealed that the entire detention lasted

approximately 37 minutes, 13 minutes of which was spent waiting for the police

officer’s partner to transport the police dog to the site of the stop.

      In reviewing the district court’s denial of a motion to suppress, we review

the district court’s findings of fact for clear error and application of law to those

facts de novo. United States v. Acosta, 363 F.3d 1141, 1144 (11th Cir. 2004). The

Fourth Amendment guarantees “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

Whren v. United States, 517 U.S. 806, 809-810, 116 S. Ct. 1769, 1772, 135 L. Ed.

2d 89 (1996). The Supreme Court has held that even a brief and limited detention

by the police of an individual in his car constitutes a “seizure” within the meaning

of the Fourth Amendment’s prohibition against unreasonable searches and

seizures. Id. Therefore, a traffic stop must be reasonable. The Supreme Court has

explained that, “[a]s a general matter, the decision to stop an automobile is

reasonable where the police have probable cause to believe that a traffic violation

has occurred.” Id. at 810.

      Even in the absence of probable cause, however, a traffic stop may be

reasonable if the police officer has a “reasonable suspicion” that the person in

question is or was involved in criminal activity, pursuant to the principles set forth



                                            3
in Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). United

States v. Tapia, 912 F.2d 1367, 1370 (11th Cir. 1990). When a police officer has

such a reasonable suspicion, he is justified in lengthening a traffic stop for further

questioning beyond that related to the initial stop. United States v. Pruitt, 174 F.3d

1215, 1220 (11th Cir. 1999). Pursuant to the principles set forth in Terry, whether

a police officer had a reasonable suspicion is determined based on the totality of

the circumstances. Tapia, 912 F.2d at 1370. Also, while the police officer’s level

of suspicion need not be supported by proof of wrongdoing by a preponderance of

the evidence or a fair probability that evidence of a crime will be found, it must be

“more than an inchoate hunch.” Id. (quotation omitted). Accordingly, the police

officer must “be able to point to specific and articulable facts which, taken together

with rational inferences from those facts,” warrant the intrusion. Id. (quotation and

citation omitted).

      Although a reasonable suspicion that criminal activity is afoot can justify a

prolonged traffic stop, the Supreme Court has held that a reasonable seizure can

mature into an unreasonable arrest where its scope is not “strictly tied to and

justified by the circumstances which rendered its initiation permissible.” Terry,

392 U.S. at 18-19, 88 S. Ct. at 1878 (quotation omitted). To determine whether a

stop became an arrest, we apply four non-exclusive factors: (1) the law



                                           4
enforcement purposes served by the detention, (2) the diligence with which the

police pursued the investigation, (3) the scope and intrusiveness of the detention,

and (4) the duration of the detention. Acosta, 363 F.3d at 1145-46.

      In analyzing the first factor, the purposes served by the detention, “the most

important consideration is whether the police detained the defendant to pursue a

method of investigation that was likely to confirm or dispel their suspicions

quickly, and with a minimum of interference.” Id. at 1146 (quotation and citation

omitted). Under the second factor, the police’s diligence, we ask whether the

methods the police officer used were carried out without unnecessary delay. Id.

We have held that the police acted diligently where “[e]ach investigatory act [by

the police] logically led to the next act which was done without delay.” Id.

Regarding the third factor, the scope and intrusiveness of the detention, we have

held a stop is not necessarily transformed into an arrest because an officer draws

his weapon, handcuffs a suspect, orders a suspect to lie face down on the ground,

or secures a suspect in the back of a patrol car. Id. at 1147. Finally, with respect to

the fourth factor, the duration of the stop, “[t]here is no rigid time limitation or

bright line rule regarding the permissible duration of a Terry stop.” Id. In United

States v. Hardy, 855 F.2d 753, 761 (11th Cir. 1988), we expressed some “unease”

at a traffic stop lasting 50 minutes, but found that that length alone was insufficient



                                            5
to invalidate the stop. Morever, in United States v. Gil, 204 F.3d 1347, 1350 (11th

Cir. 2000), we held that a 75-minute stop was reasonable.

      The totality of the circumstances in the present case suggests that the police

officer had a reasonable suspicion that Williams was engaged in criminal activity,

such that he was justified in lengthening the traffic stop to ask Williams questions

beyond those having to do with the traffic violation. See Pruitt, 174 F.3d at 1220;

Tapia, 912 F.2d at 1370. At the suppression hearing, the police officer was able to

point to specific and articulable factors which, taken together with his rational

inferences, formed his reasonable suspicion. See Tapia, 912 F.2d at 1370.

      Likewise, the evidence suggests that the stop did not mature into a custodial

arrest. See Terry, 392 U.S. at 18-19, 88 S. Ct. at 1878. The detention was justified

by legitimate purposes, in that the police officer immediately became suspicious

when Williams did not behave as truckers normally do when pulled over, and the

officer attempted to confirm or dispel his suspicion quickly. See Acosta, 363 F.2d

at 1146-47. Likewise, the police officer conducted each step in his investigation

without unnecessary delay, as each of his questions “logically led to the next act

which was done without delay.” Also, the police officer did nothing save ask

Williams questions. Id. Finally, the police officer’s detention of Williams was of

a shorter length than those previously approved by us and the length of the stop



                                           6
was justified by the need to transport the dog to the site of Williams’s tractor trailer

on the highway. See Hardy, 855 F.2d at 761; Gil, 204 F.3d at 1350.

      Accordingly, because the police officer had a reasonable suspicion to

prolong the initial stop and because the stop did not rise to the level of an arrest, we

conclude that the district court did not err in denying the motion to suppress. Thus,

we affirm the district court’s order denying Williams’s motion to suppress and

Williams’s conviction.

      AFFIRMED.




                                           7